Citation Nr: 1034503	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  08-29 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied in pertinent part, the Veteran's 
claim to individual unemployability.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims that he is unable to work due to a change in 
his physical health and that a grant of TDIU is therefore 
warranted (See October 2006 statement in support of claim).  The 
Veteran has not worked since 1954.

The Veteran is service-connected for bilateral pes planus, 
currently evaluated as 50 percent disabling and for 
osteoarthritis of the lumbar spine associated with bilateral pes 
planus, currently evaluated as 20 percent disabling, for a 
combined disability rating of 60 percent.  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of a service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Here, because the Veteran's foot and back disabilities are of a 
common etiology, his disabilities satisfy the schedular criteria 
set forth in 38 C.F.R. § 4.16(a).

A July 2009 VA examiner stated the "effect of the [disabilities] 
on the claimant's usual occupation is that this is not applicable 
due to age and the fact that he does not work.  The effect of the 
[disabilities] on the claimant's daily activity is that he is 
limited to very light duty only."  The Board finds the July 2009 
VA examination to be inadequate as it does not contain an opinion 
and supportive rationale as to whether the Veteran's unemployment 
is attributable to his service-connected disabilities or whether 
these disabilities would preclude all gainful employment.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); see also 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate VA 
opinion is therefore needed to fairly decide the TDIU claim at 
issue.

Further, in the July 2009 VA examination report, the examiner 
reported range of motion findings and indicated that the 
Veteran's low back range of motion was further limited by pain, 
fatigue, weakness, lack of endurance, incoordination, which had a 
"major" functional impact.  The examiner, however, did not 
report the Veteran's pain free range of motion findings.  In this 
regard, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) recently noted that when 
rating spine disabilities, the Board must discuss any additional 
limitation of motion that a Veteran due to pain, weakness, or 
fatigue.  See Cullen v. Shinseki, No. 08-1193, slip op. at 14 
(U.S. Vet. App. Aug. 13, 2010); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009).  Further, 
the Board finds that the July 2009 raises an informal claim for a 
higher rating for low back disability.  See 38 C.F.R. § 3.157 
(2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The examiner who provided the July 2009 
medical examination should review the 
claims folders, including a copy of this 
remand, and provide an opinion as to 
whether it is at least as likely as not 
that given the Veteran pain, weakness and 
incoordination that his flexion is limited 
to 30 degrees, including during periods of 
flare-up and due to fatigue, weakness and 
incoordination.  Thereafter, the examiner 
should opine as to whether, without regard 
to the Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth in a legible 
report.  

This opinion should be accompanied by a 
rationale. If the examiner is unavailable, 
another VA examiner should review the 
claims folders and provide the necessary 
opinion.

2.	Then adjudicate the Veteran's informal 
claim for a higher rating for back 
disability and, if appropriate, 
readjudicate his TDIU claim.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

